NO. 12-18-00304-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 IN THE INTEREST OF                                §      APPEAL FROM THE 307TH

 J.W.B., III AND L.M.B.,                           §      DISTRICT COURT

 CHILDREN                                          §      GREGG COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant, Kelly Booth, perfected her pro se appeal on October 31, 2018. The clerk’s record was
filed on December 19, 2018, the reporter’s record was filed on March 28, 2019, and Booth’s brief
was due on or before April 29. On April 29, Booth filed a motion for extension of time to file her
brief. On May 2, this Court notified Booth that her motion failed to comply with the certificate of
conference requirement of Texas Rule of Appellate Procedure 10.1(a)(5). See TEX. R. APP. P.
10.1(a)(5) (“in civil cases, except for motions for rehearing and en banc reconsideration, [a motion
must] contain or be accompanied by a certificate stating that the filing party conferred, or made a
reasonable attempt to confer, with all other parties about the merits of the motion and whether
those parties oppose the motion”). The notice requested that Booth amend and refile the motion
on or before May 9. On May 9, Booth filed another motion for extension of time. However, this
motion likewise failed to contain a certificate of conference. That same day, this Court again
notified Booth that her motion failed to comply with Rule 10.1(a)(5). The notice requested that
Booth provide a proper certificate on or before May 20.
       On May 10, this Court also notified Booth that her brief was past due. We further notified
Booth that the appeal may be dismissed for want of prosecution unless a motion for extension of
time, containing a reasonable explanation for the failure to file a brief and showing that Appellee
has not suffered material injury thereby, is filed no later than May 20.
         The May 20 deadline has passed and Appellant did not file a brief or a motion for extension
of time with a proper certificate of conference. Accordingly, we dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b). All pending motions are overruled as moot.
Opinion delivered May 31, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            MAY 31, 2019


                                        NO. 12-18-00304-CV


               IN THE INTEREST OF J.W.B., III AND L.M.B., CHILDREN,



                               Appeal from the 307th District Court
                       of Gregg County, Texas (Tr.Ct.No. 2010-275-DR)

                      THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed for want of
prosecution.
                      It is therefore ORDERED, ADJUDGED and DECREED by this Court that
the appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.